IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

W. D. HUTCHINSON                      NOT FINAL UNTIL TIME EXPIRES TO
CONSTRUCTION, LLC,                    FILE MOTION FOR REHEARING AND
                                      DISPOSITION THEREOF IF FILED
      Appellant,
                                      CASE NO. 1D16-2542
v.

DEPARTMENT OF
FINANCIAL SERVICES,
DIVISION OF WORKERS’
COMPENSATION,

     Appellee.
_____________________________/

Opinion filed April 6, 2017.

An appeal from an order of the Department of Financial Services.

David A. Lamont, The Bleakley Bavol Law Firm, Tampa, for Appellant.

Trevor Suter, Assistant General Counsel, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

LEWIS, BILBREY, and WINOKUR, JJ., CONCUR.